DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  It appears as if the comma, positioned between the words “one” and “linear” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “at least one linear actuator” lines 8-9.  It is not clear if this “at least one linear actuator” is the same as that recited in line 4.  It appears Applicant may have intended to recite that the coupling mechanism is relatively coupled with - - one of said at least one linear actuators- -.  Clarification is required.
Claim 4 recites “the seat structure comprises at least one seat pan frame part” in line 17.  It is not clear if this seat pan frame part is the same as the seat pan frame part recited in line 2.  Clarification is required.  
Claim 4 further recites “a number of linear actuators” in line 18.  Again, it is not clear if this recitation differs from the already number of linear actuators previously recited in the claim.

Claims 13 and 14 further recites at least one linear actuator.  Again it is not clear if these recitations constitute “the at least one linear actuator” previously recited or if this is a separate linear actuator.
Claim 15 recites the phrase “is relatively coupled with at least one linear actuator” in lines 11-12.  It appears Applicant may have intended to recite the phrase - - is relatively coupled with one of said at least one linear actuators - -.  Clarification is required.
In summary, the claims remain unclear as to the set of linear actuators and how they are configured.  Applicant may wish to initially refer to a number of linear actuators and later reference a first of said number of linear actuators, a second of said number of linear actuators and so on.  Clarification is required.

Allowable Subject Matter
Claims 1-9, 11 and 13-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Amendment
Applicant’s amendment has been fully considered.  It is recognized that Applicant incorporated the subject matter of those claims indicated as allowable by the Examiner into the base claims.  Several 112 2nd paragraph issues have come up.  It appears that Applicant included claims 11 and 12, which originally depended from claim 1, into independent claim 4 leading to a clarity issue.  Furthermore, as set forth above, the set of linear actuators and the characteristics and configuration of specific linear actuators within the set requires some additional clarity.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636